Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered. By way of this submission, Applicant has amended claims 1 and 11.
Claims 1, 6-11, and 16-26 are currently pending and under examination before the Office.
The rejections of record can be found in the previous Office action, dated October 7, 2021.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-11, and 16-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s amendment, filed February 2, 2022, contains new matter in claims 1 and 11 because the specification as-filed does not provide sufficient written description for the recitation of a "cytotoxicity-impaired" T cell.
Applicant’s examples on pages 28-30 of the specification only describe the use of the Jurkat cell line. While the specification does describe the advantages of using this cell line in the context of their assay, this does not rise to the level of disclosure of the broad genus of any "cytotoxicity-impaired T cell". At no point was any other cell line contemplated, nor does the specification teach what constitutes a "cytotoxicity-impaired T cell".
As such, the claims now recite a limitation which was not clearly disclosed in the specification as-filed and now changes the scope of the instant disclosure as-filed. Such a limitation recited in the present claims, which did not appear in the specification, as-filed, introduces a new concept and violates the description requirement of the first paragraph of 35 U.S.C. 112.
This new ground of rejection is necessitated by Applicant’s amendment on February 2, 2022.
Applicant is invited to amend the claims to recite the Jurkat cell line in order to overcome this rejection.
Claims 1, 6-11, and 16-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. 
"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A "representative number of species" means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) ("The '128 and '485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.").  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject matter as of the filing date. Demonstrating possession "requires a precise definition" of the invention. To provide this precise definition" for a claim to a genus, a patentee must disclose "a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus" (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – "a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials", which may be present in "functional terminology when the art has established a correlation between structure and function" (Amgen page 1361).
In the instant case, the specification discloses a specific cell line used in the claimed method, the Jurkat T cell. However, the claims broadly encompass any T cell with impaired cytotoxicity. The present claims attempt to claim every T cell with the function of impaired cytotoxicity, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only the Jurkat cell line. The instant disclosure fails to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the claimed cytotoxicity-impaired T cell.
A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention.
As stated supra, Applicant’s examples on pages 28-30 of the specification only describe the use of the Jurkat cell line. While the specification does not the advantages of using this cell line in the context of their assay, this does not rise to the level of disclosure of the broad genus of any "cytotoxicity-impaired T cell". At no point was any other cell line contemplated, nor does the specification teach what constitutes a "cytotoxicity-impaired T cell".
T cells may experience impaired cytotoxicity for any number of reasons, whether by mutation in one of many genes necessary for cytotoxicity or in response to certain stimuli. For example, regulatory T cells have impaired cytotoxicity.
Given the breadth of the genus of possible cytotoxicity-impaired T cells, the skilled artisan would not have been in possession of the vast repertoire of cells encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of cytotoxicity-impaired T cells broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.
This new ground of rejection is necessitated by Applicant’s amendment on February 2, 2022.
Applicant is invited to amend the claims to recite the Jurkat cell line in order to overcome this rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-11, and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The present claims are indefinite in the recitation of a "cytotoxicity-impaired T cell". The instant specification does not provide any description of what it means for a T cell to be "cytotoxicity-impaired". The instant specification only recites a single species of cell which meets this limitation: the Jurkat cell line. Likewise, there is no guidance as to what level of impairment of cytotoxicity is required to practice the claimed invention.
T cells may experience impaired cytotoxicity for any number of reasons, whether by mutation in one of many genes necessary for cytotoxicity or in response to certain stimuli. One of skill in the art would not be reasonably apprised of which cells are to be excluded and which cells are to be included. For example, regulatory T cells have impaired cytotoxicity. However, it is unclear if they should be included or excluded from the claims in view of the instant specification. The metes and bounds of this claim term are therefore not clearly defined.
This new ground of rejection is necessitated by Applicant’s amendment on February 2, 2022.
Applicant is invited to amend the claims to recite the Jurkat cell line in order to overcome this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 16-20, and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite a natural product, a cytotoxicity-impaired T cell and a cell expressing a tumor antigen, which is a judicial exception. Thus, it must be determined if the claim as a whole recites something significantly more than the judicial exceptions. This judicial exception is not integrated into a practical application because the claimed data gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because measuring activation of said first cell is a well-understood, routine, conventional activity in laboratory technique, and therefore insufficient to amount to an inventive concept.
Applicant argues that addition of a cytotoxicity-impaired T cell in the system constitutes meaningful limitations that distinguish the claims from well-known, routine, and conventional data-gathering activity, and thus transforms the amended claim 11 into a patent eligible application of the judicial exception. 
Applicant’s arguments in light of the current amendments to the claims have been considered but are not found to be persuasive.
The use of T cells with reduced or impaired levels of cytotoxicity were known in the art. Patel teaches the use of Jurkat T cells in their experiments to monitor T cell activation (see, e.g., page 10147, left column, first paragraph). Applicant's specification at paragraph 0170 states that Jurkat T cells are ideal for evaluation of the cellular synapse formation because cell killing function of Jurkat T cell was impaired even after being activated. Therefore, the Jurkat T cells taught by Patel must also be cytotoxicity-impaired T cells, and Patel inherently teaches this aspect of the claims. 
Additionally, Patel notes the limitations of using cytotoxic T cells in assays measuring the function of transferred T cells in vivo, in particular, measuring T cell activation and not proliferation (para. 10141 and Figure 4).
Furthermore, Jutila (J Immunol. 2002 Aug 15;169(4):1768-73) teaches that CD62L is present on the surface of Jurkat cells (see, e.g., abstract).
For the above reasons, the use of Jurkat T cells in an assay to measure activation of a T cell, and therefore infer formation of a cellular synapse was known in the art. Using T cell activation is a well-established, conventional means of detecting cellular synapse, for reasons described in previous Office actions. Using this method to make such an inference would have been a routine, conventional choice, and as such does not offer significantly more than the exception itself.
The remaining claims further characterize the exception itself, e.g., the choice of how activation is measured and what antigens are recognized by the multispecific antibody. These specifics are also a) directed to the data gathering step and b) routine choices when practicing the well-established assays for detecting T cell activation.
This rejection is therefore maintained.
The addition of the Jutila reference is in response to Applicant’s arguments.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eissler (Mol Med. 2013 Apr 30;19(1):54-61).
Eissler teaches that CD62L is lost from the surface of T cells upon activation with a bispecific antibody and engagement with a dendritic cell (Figure 1B and page 56, center column). Eissler describes this experiment performed with the bispecific antibody Surak, which is able to bind CD3 and the tumor antigen GD2 (page 55, center column, "Bispecific Ig Constructs"). While Eissler does not explicitly teach that an immunological synapse is formed upon bispecific antibody engagement, Yang teaches that upon formation of the immunological synapse, CD107a is expressed and CD62L is shed from CD8+ T cells upon engagement with a tumor antigen (page 2, left column, second paragraph). Yang further teaches that the shedding of CD62L from T cells following mitogen stimulation (which simulates T cell activation) is well studied (page 3, right column, second paragraph). Yang also describes the dynamics of CD62L shedding in response to T cell engagement with a tumor antigen (Figure 4A). Eissler therefore inherently teaches this limitation of claim 1. 
The T cells of Eissler are enriched from sterile spleen suspensions from C57BL/6 mice (page 55, center column, second paragraph). These T cells are also CD4+ helper cells (Figure 1B), which have reduced cytotoxicity under the broadest reasonable interpretation of this claim term. Eissler therefore inherently teaches this limitation of claim 1. There is nothing in the claims that requires that the population of cytoxicity-impaired T cells must be pure.
Eissler also teaches that CD69 is a marker for T cell activation (Figure 1A and page 56, center column). Under the broadest reasonable interpretation of the claim term "reporter gene", CD69 expression of the surface of T cells can be used to infer presence of an immunological synapse. Eissler therefore inherently teaches this limitation of claim 7.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-11, and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over De Goeji (US 20130189271 A1, cited in previous Office action) in view of Yang (PLoS One. 2011; 6(7): e22560, cited in previous Office action) and Patel (Cancer Res. 2010 December 15; 70(24): 10141-10149, cited in previous Office action).
As stated in the previous Office action, De Goeji teaches a method of testing the ability isolated bispecific antibodies which bind to CD3 and HER2 to activate T cells, (para. 0558-0563 and Figure 13). While De Goeji does not explicitly teach that a cellular synapse is formed between the first cell and the second cell upon binding of the multispecific antibody to CD3 and HER2, or that activation of the first cell indicates cellular synapse formation or that the multispecific antibody is capable of inducing cellular synapse formation, the multispecific antibody taught in De Goeji, in its normal and usual operation, would induce cellular synapse formation between the first and second cells. De Goeji therefore inherently teaches these properties of claim 1. MPEP § 2112.02.
De Goeji further teaches 7 x 106 cells per milliliter within 100 microliters of solution is used in the assay (para. 0651). These concentrations would result in average distance between the effector cells and the target cells less than 0.1mm, using the method of calculation described in the instant specification. As such, De Goeji inherently teaches the limitation to claims 10, 20, 23, and 26.
De Goeji further teaches that the above bispecific antibody may be used as part of a kit to determine T cell activation (para. 0475-0478).
However, De Goeji does not teach the use of CD62L as a biomarker of T cell activation, nor the use of a cytotoxicity impaired T cell.
Yang teaches that upon formation of the immunological synapse, CD107a is expressed and CD62L is shed from CD8+ T cells upon engagement with a tumor antigen (page 2, left column, second paragraph). Yang further teaches that the shedding of CD62L from T cells following mitogen stimulation (which simulates T cell activation) is well studied (page 3, right column, second paragraph). Yang also describes the dynamics of CD62L shedding in response to T cell engagement with a tumor antigen (Figure 4A).
Patel teaches a method to monitor T-cell activation in living subjects by linking a reporter gene, such as luciferase, to the Granzyme B promoter (pGB), whose transcriptional activity is known to increase during T-cell activation (Abstract and page 3, seventh paragraph). Patel also teaches the use of Jurkat T cells in their experiments to monitor T cell activation (see, e.g., page 10147, left column, first paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Yang and Patel with the teachings of De Goeji to arrive at the claimed invention. Whereas De Goeji relies upon a cytolytic assay to detect T cell activation, Yang teaches that the shedding of CD62L is another indicator of T cell activation upon engagement with a tumor antigen, prior to cell lysis. It would have been a matter of simple substitution to test for shedding of CD62L instead of lysis of cancer cells to indicate T cell activation, including measuring a decrease of CD26L on the surface of the cell.
Applicant argues that the references, either alone or in combination, do not teach or suggest the use of a cytotoxicity-impaired T cell.
Applicant's arguments have been considered but are not found to be persuasive.
Patel teaches the use of Jurkat T cells in their experiments to monitor T cell activation (see, e.g., page 10147, left column, first paragraph). Applicant's specification at paragraph 0170 states that Jurkat T cells are ideal for evaluation of the cellular synapse formation because cell killing function of Jurkat T-cell was impaired even after being activated. Therefore, the Jurkat T cells taught by Patel must also be cytotoxicity-impaired T cells, and Patel inherently teaches this aspect of the claims. 
Additionally, Patel notes the limitations of using cytotoxic T cells in assays measuring the function of transferred T cells in vivo, in particular, measuring T cell activation and not proliferation (para. 10141 and Figure 4).
Furthermore, Jutila (J Immunol. 2002 Aug 15;169(4):1768-73) teaches that CD62L is present on the surface of Jurkat cells (see, e.g., abstract).
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
This rejection is therefore maintained.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644